1
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.
 
	Claim Status
Claims 1, 3, 5-8 have been amended; support for claim 1 is found in Figure 5 and claim 4, support for claims 3, 5-8 are found in Figure 5.
Claims 2 and 4 have been cancelled. Claims 3, and 8-11 have been withdrawn.
Claim 12 has been added, support is found in previously amended claim 1 dated 07/07/2022. No new matter has been added.
Claims 1, 5-7, and 12 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 claim rejections of the previous office action are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-2011/0287286 A1) in view of Hinrichs et al. (US 5,267,666 A) and Vu et al. (US 2017/0207432 A1).

Regarding claim 1, Ahn teaches a rechargeable battery comprising ([0004] secondary batteries are rechargeable):
 an electrode assembly comprising a first electrode (11), a second electrode (12), and a separator (13),
a case that accommodates the electrode assembly (case 40), and comprises an open side ([0043]; Open side could be the first side 40a); and
a cap plate coupled to the open side of the case ([0043]; cap plate 30), the cap plate comprising a plurality of vent portions configured to be ruptured by an internal pressure of the case (plurality of vent portions (390a and 390a1 or 490a and 490a1 etc.) as shown by Figures 6B-6D); and
a first electrode terminal and a second electrode terminal that protrude from the cap plate and are each electrically coupled with the electrode assembly (Ahn Figure 1 terminals 21 and 22),
wherein the plurality of vent portions are arranged along a length direction of the cap plate (Figure 6). The film units 90-1290 are adhered to the cap plate 30 ([0065]) and can be considered a unitary piece or as an extension of the cap plate (Ahn Figure 6D, vent portions 490a and 490a1 are spaced out from one another),
wherein at least one of the plurality of vent portions comprises:
a break portion having a first notch configured to be ruptured by the internal pressure ([0071-0072]; Figure 6D; 490a1); and
a no-break portion coupled with the break portion ([0071-0072]; Figure 6D below;),
wherein, when the break portion is ruptured, a gas is discharged to a direction that faces toward the break portion from the no-break portion in each vent portion ([0069] gas released in direction away from the no-break portion).


    PNG
    media_image1.png
    269
    860
    media_image1.png
    Greyscale


Furthermore, the break portion for the vent portion can also be seen in Figure 4A below and can be ruptured by the internal pressure of the case (Ahn Figure 4A [0057]).
    PNG
    media_image2.png
    163
    389
    media_image2.png
    Greyscale


Ahn further teaches that the vent portions have a variety of different shapes as seen in Figures 6A-8B, however, fails to teach wherein at least one of the plurality of vent portions has a circular shape or an oval shape, and wherein a break portion along a portion of a periphery of the circular shape of the oval shape and having a first notch configured to be ruptured by the internal pressure; and
a no-break portion along a remaining portion of the periphery of the circular shape or the oval shape and coupled with the break portion. While Ahn fails to teach the shape of the vent portions being circular, this is deemed to be an obvious as one having ordinary skill in the art can modify the shape of the vent portion to be circular. A circular vent portion wherein part of the circular shape is broken while the rest of the circular shape is not ruptured by the internal pressure is seen in Hinrichs. 

Hinrichs teaches a rupture disc as a safety pressure relief apparatus within pressurized components/ equipment in order to prevent damage to the equipment. While Hinrichs is not in the same field of endeavor, it is reasonably pertinent to the problem solved because Hinrichs is concerned with preventing a buildup of pressure within equipment through a rupturable disc. See MPEP 2141.01(a)I . Hinrichs teaches a rupture disc containing a circular shape  (Hinrichs Figure 2) and has a circular line of weakness 56 that ruptures when the internal pressure meets a designed rupture pressure (Hinrichs Col. 7 lines 4-32). The rupture disc also contains a hinge 58 that makes up a portion of the circular shape and does not rupture (Hinrichs Figure 2 and Figure 16, Col. 4 lines 25-36).
Therefore, it would have been obvious in view of a skilled artisan to modify the shape of the vent portions of Ahn to have a circular shape wherein a portion of the circular shape contains a break portion that ruptures due to a high internal pressure and a no break portion along the circular shape that does not rupture as taught by Hinrichs. The shape of the vent portions can be modified to be a circular shape and would be a simple change in shape that would have been obvious to a skilled artisan in view of Ahn and Hinrichs. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

 While it is the examiner’s opinion that Ahn’s film unit teaches multiple vent portions, even if not Ahn in view of Vu would render obvious a plurality of vent portions on a top surface of a cap plate. 
Vu discloses a battery contained in a battery housing that stores the battery and electrolyte solution and is able to discharge gas from the battery without leaking the electrolyte. Vu is analogous with Ahn as both are related to the discharge of gas within a battery module. Vu teaches of a vent plug with a porous frit or membrane 101 outside of the battery terminals of a cover plate (Vu Figures 3-4). The two vents are on opposite sides of the battery cover plate such that gas will be able to flow out of the battery at all times so that no internal pressure build up occurs (Vu [0036-0047], specifically [0043]).
Therefore it would have been obvious as of the effective filing date to incorporate the teachings of Vu into Ahn’s battery such that multiple vents are included within the cap plate and are spaced out from one another such that gas can be discharged effectively from each module. A skilled artisan would recognize that the vent portions are be placed apart from one another to discharge gas more effectively. The addition of multiple vents also can cause the film unit of Ahn to be altered so that the film unit has a portion that can open up when the pressure is released from inside the battery. The film units act as extension of the cap plate and the vents.

Regarding claim 5, modified Ahn teaches all of the claim limitations of claim 1. Hinrichs further teaches wherein a second notch that is cured is coupled with the first notch, the second notch having a depth that is smaller than that of the first notch in the no-break portion, and wherein the second notch becomes a rotation shaft of the break portion when the first notch is ruptured (Hinrichs Figures 2, 4, and 15-16, hinge portion 58 is deemed to be the no break portion that becomes a rotation shaft and would have thickness that is larger than the weakness portion 56 that is deemed to be the first notch break portion that ruptures; the hinge portion will have a smaller notch than the weakened portion/break portion or else the no-break portion would break). 

Regarding claim 6, modified Ahn teaches all of the claim limitations of claim 1. Ahn further teaches wherein, in the at least one of the plurality of vent portions, a first direction that faces toward the break portion from the no-break portion is set to avoid the first electrode terminal (Figures 6D; gas released from the battery module will have a vertical direction in which the gas would avoid the first terminal; Likewise Figures 6B and 6C show a configuration in which the gas is released in a direction away from their respective terminals), and
wherein, in another one of the plurality of vent portions the second vent portion, a second direction that faces toward a break portion from a no-break portion is set to avoid the second electrode terminal (Ahn Figures 6D; gas released from the battery module will have a vertical direction in which the gas would avoid the first terminal; Likewise Figures 6B and 6C show a configuration in which the gas is released in a direction away from their respective terminals).

Regarding claim 7, modified Ahn teaches all of the claim limitations of claim 6. Ahn further teaches wherein the first electrode terminal and the second electrode terminal are respectively located at opposite ends of the cap plate (Ahn Figure 1), and 
wherein the at least one of the plurality of vent portions and the other one of the plurality of vent portions are between the first electrode terminal and the second electrode terminal (Figure 6) and the direction that faces toward the break portion from the no-break portion is set to face a center of the cap plate in each of the at least one of the plurality of vent portions and the other one of the plurality of vent portions (Ahn Figure 6 shows a few different configurations for the break and no break portion in relation to the cap plate).  

Regarding claim 12, modified Ahn teaches all the claim limitations of claim 1. Ahn teaches wherein the vent portions are at a center of the cap plate, but fails to teach wherein at least one of the plurality of vent portions is located at each end of the cap plate.

Vu discloses a battery contained in a battery housing that stores the battery and electrolyte solution and is able to discharge gas from the battery without leaking the electrolyte. Vu is analogous with Ahn as both are related to the discharge of gas within a battery module. Vu teaches of a vent plug with a porous frit or membrane 101 outside of the battery terminals of a cover plate (Vu Figures 3-4). The two vents are on opposite sides of the battery cover plate such that gas will be able to flow out of the battery at all times so that no internal pressure build up occurs (Vu [0036-0047], specifically [0043]).
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to incorporate the teachings of Vu such that vent valves are placed on the outside of the battery terminals of the cap plate such that gas can be discharged at multiple locations throughout the battery module and so to avoid an increase in internal pressure within the battery. Through the modification, at least one vent portions cane be moved to edge sides of the terminals on the cap plate.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the prior art because the prior art of the previous office action fails to teach a circular shape or an oval shape of the vent portions and wherein portions of the circular vent portions contain the break portion and the no-break portions along a periphery of the circular/oval shape. The rejection has been updated rendering the arguments moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728